Affirmed and Opinion Filed May 18, 2015.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00185-CR

                       EX PARTE BRANDON WALTON STEWART

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. WX15-90003-J

                             MEMORANDUM OPINION
                           Before Justices Lang, Stoddart, and Schenck
                                    Opinion by Justice Lang
       Brandon Walton Stewart filed an application for writ of habeas corpus seeking to avoid

extradition to California. The matter was referred to a magistrate, who, after conducting a

hearing, made findings and recommended that relief be denied. The district court adopted the

magistrate’s findings and denied habeas corpus relief. In a single issue, appellant contends the

trial court erred in denying him relief because “it did not have before it the requisite evidence to

support extradition.” We affirm the trial court’s order.

       At the hearing before the magistrate, the State introduced into evidence the Governor’s

Warrant and the supporting documentation. Appellant did not deny his identity under oath, and

presented no other evidence that he is not the person named in the warrant. On January 23,

2015, the magistrate entered written proposed findings of fact that: (1) the Governor’s Warrant

is regular on its face; (2) appellant is charged with crimes in the demanding state, California;

(3) appellant is the person named in the warrant; and (4) appellant is a fugitive. On January 29,
2015, the district court entered an order that states, “The Court, having examined the

Magistrate’s Proposed Findings and Recommendations, and being otherwise fully advised in the

premises, hereby adopts the Findings and Recommendations of the Magistrate.”

          Appellant does not challenge the magistrate’s findings.      In fact, he concedes the

“necessary documents” were introduced at the hearing before the magistrate. He argues, rather,

that because the documents were not appended to the magistrate’s proposed findings, the district

court did not “find the necessary documentation to be in order,” and thus erred in denying

appellant relief. The State responds that appellant has not shown the district court did not review

the Governor’s Warrant and supporting documentation. We agree with the State.

          In the absence of evidence to the contrary, we presume the regularity of trial court

proceedings. See Breazeale v. State, 683 S.W.2d 446, 450 (Tex. Crim. App. 1985) (op. on

reh’g). The trial court’s order adopting the magistrate’s findings and denying habeas corpus

relief recites that the court examined the findings and was “otherwise fully advised of the

premises.” Nothing in the record before the Court reflects that the district court did not have the

Governor’s Warrant and supporting documentation, which was admitted into evidence, before it

at the time the court reviewed and adopted the magistrate’s findings. See id.; see also TEX.

GOV’T CODE ANN. § 54.311 (West 2013) (magistrate shall transmit to referring court any papers

relating to the case, including findings, conclusions, order, recommendations, or other action

taken).    Therefore, appellant has not presented a record that affirmatively contradicts the

recitations in the order so as to overcome the presumption of regularity. We overrule appellant’s

sole issue.




                                               –2–
       We affirm the trial court’s order denying appellant the relief sought by his application for

writ of habeas corpus.




                                                     /Douglas S. Lang/
                                                     DOUGLAS S. LANG
                                                     JUSTICE


Do Not Publish
TEX. R. APP. P. 47
150185F.U05




                                               –3–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

EX PARTE BRANDON WALTON                              On Appeal from the Criminal District Court
STEWART                                              No. 3, Dallas County, Texas
                                                     Trial Court Cause No. WX15-90003-J.
No. 05-15-00185-CR                                   Opinion delivered by Justice Lang, Justices
                                                     Stoddart and Schenck participating.

       Based on the Court’s opinion of this date, we AFFIRM the trial court’s order denying
appellant the relief sought by his application for writ of habeas corpus.


Judgment entered this 18th day of May, 2015.




                                               –4–